By Judge J. Michael Gamble
The defendant was sentenced on December 3, 2004. Restitution was left open for twenty-one days. Beverly Wiley, the Victim Witness Advocate, has advised me that the net loss to the victim, Mr. Zimmerman, is $8,644.46.
Accordingly, I am setting the restitution due to Mr. Zimmerman at $8,644.46. This restitution is to be paid in full by the end the two years supervised probationary period.
March 21, 2005
By letter dated December 16, 2004, the restitution in this case was set at $8,644.46. The defendant requested reconsideration of the restitution. A hearing was held on March 16, 2005, upon the motion of the defendant for reconsideration. For the reasons set forth below, I find that the total restitution is $10,765.00. A credit of $4,981.00 will be given to the defendant against this restitution if the insurance carrier for the victim, Progressive Insurance Company, does not file a claim for reimbursement of the $4,981.00 paid to the victim. This will reduce the restitution due by the defendant to Charles M. Zimmerman to $5,784.00.
At the time the defendant stole the motor vehicle of Mr. Zimmerman, the Blue Book retail value of the vehicle was $5,125.00. However, there was a lien against this vehicle for $13,626.00. The Court finds that .21% *525of this lien, $2,861.00, was attributable to another vehicle previously owned by Mr. Zimmerman. Accordingly, the amount of the purchase money lien attributable to the vehicle destroyed by the defendant was $10,765.00. The victim, Mr. Zimmerman, remains liable for this amount after the vehicle was destroyed. Accordingly, his loss is $10,765.00. Progressive Insurance Company, however, paid to the victim $4,981.00. The defendant will get a credit for the $4,981.00 if Progressive Insurance Company does not file a claim for restitution with the Court within twenty-one days of the court’s order.